Citation Nr: 1455619	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-43 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for headaches.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's friend


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1983 to November 1983, from December 1990 to June 1991, from October 1991 to January 1992, and from February 1992 to April 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In June 2013, the Veteran testified at a Board videoconference hearing at the local RO in Providence, Rhode Island, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

In December 2013 and April 2014, the Board remanded the appeal for further development.  Pursuant to the remand instructions, in January 2014 correspondence, the agency of original jurisdiction (AOJ) requested that the Veteran identify previous and current employers in order to obtain records, including pay stubs and employment records, relating to missed time due to headaches.  In the alternative, the AOJ requested that the Veteran submit such employment, pay, and leave records.  The Veteran has not responded to the January 2014 correspondence or submitted any employment, pay, or leave records.  Also pursuant to the remand instructions, the Veteran was afforded a VA examination in May 2014 to assist in determining the current nature and severity of the headaches.  The Board finds that the May 2014 VA examination report was thorough and adequate and in compliance with the Board's remand instructions; therefore, the Board finds that there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake,	 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

For the entire increased rating period, the Veteran's headaches have caused characteristic prostrating attacks, but have not caused severe economic inadaptability for any period.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent for headaches have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, notice was provided to the Veteran in August 2009, prior to the initial adjudication of the claim in November 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.       

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, a copy of the June 2013 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2011 and May 2014.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this issue.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms and level of functional impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a June 2013 Board hearing before the under undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the headaches, including frequency, duration, and the impact the headaches had on employment.  As the Veteran presented evidence of symptoms and functional limitations due to the headaches, and there is additionally medical evidence reflecting the severity of the headaches, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.  § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Increased Rating for Headaches

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

The Veteran is in receipt of a 30 percent disability rating for the service-connected headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Throughout the course of the appeal, the Veteran has contended generally that the service-connected headaches have been manifested by more severe symptoms than that contemplated by the 30 percent disability rating assigned.  In a September 2009 written statement, the Veteran contended that he has had severe headaches for years and struggled to keep employment to support his family.  In a December 2009 written statement, the Veteran contended that headache medication does not relieve his symptoms.  The Veteran contended that his headaches had become more severe over the previous five years and are frequent and severely prostrating.  The Veteran contended that the prolonged headaches frequently cause blackouts, reduce him to helplessness, leave him physically weak, and are productive of economic inadaptability.  In a November 2010 written statement, the Veteran contended that the headaches are very frequent and prostrating.  In an October 2014 written statement, the Veteran contended that he is underrated for multiple chemical sensitivity syndrome because he has a headache from the time he wakes up until the time he goes to bed and, while currently working, is unable to "give 100 percent" at his job.   

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period, the Veteran's headaches have caused characteristic prostrating attacks, but have not caused severe economic inadaptability for any period.  Such symptoms and degree of occupational impairment more nearly approximate the criteria for the 30 percent disability rating under Diagnostic Code 8100.  

An August 2008 VA treatment record notes that the Veteran reported headaches that worsen with exposure to different chemicals and several near-syncope episodes when the headaches are very intense.  The Veteran reported working full-time.  The treatment record notes some migraine features with the Veteran's headaches that are triggered or exacerbated by smoke, perfumes, and other chemical smells.  The treatment record notes that bright lights cause the headaches to worsen, but there was no phonophobia, nausea, or vomiting.  September and November 2008 VA treatment records reflect that the Veteran reported constant, daily headaches that worsen when he comes into contact with chemicals such as candles or cleaning agents.  

A September 2009 VA treatment record notes that the Veteran reported daily headaches that are holocephalic with exacerbations lasting multiple hours and during which time he feels nauseous, fainting sensations, and photosensitivity.  At a September 2009 VA examination conducted in regard to chronic fatigue syndrome, the Veteran reported that his multichemical sensitivity syndrome causes him chronic headaches and that he lost one job the previous year due to an inability to tolerate exposure to cleaning fluids.  An April 2010 VA treatment record notes that the Veteran reported constant dull pain over the entire head that worsens in intensity when he is exposed to any strong smells or chemicals causing symptoms of nausea and lightheadedness.  The Veteran denied photophobia, phonophobia, visual symptoms, conjunctival redness or tearing, and rhinitis.  The treatment record notes that the Veteran appeared able to cope with his daily activities and able to work despite the headaches.  

At the November 2011 VA examination, the Veteran reported migraines triggered by fumes, chemicals, and odors.  The Veteran denied taking any medications for the headaches.  The VA examination report notes that the Veteran reported constant head pain that worsens with physical activity and is without relief.  The VA examination report noted reported associated symptoms of nausea, vomiting, sensitivity to light, and sensitivity to sound.  The VA examiner noted that the Veteran does not have characteristic prostrating attacks of headache pain.  The VA examination report assesses that the headaches do not impact the Veteran's ability to work, being able to work despite the headaches.  

At the June 2013 Board hearing, the Veteran testified that he has constant, daily headaches that are sometimes incapacitating and affect his work.  The Veteran testified that he experienced daily, prostrating attacks caused by expose to chemicals and smells.  The Veteran testified that he had to leave work because of headaches a couple of days a month.
    
At the May 2014 VA examination, the Veteran reported that constant headaches, contact with specific chemicals causes increased symptoms, and relief from the headaches when sleeping.  The VA examination report notes that the Veteran had pulsating and throbbing pain on both sides of the head with associated symptoms of nausea, vomiting, sensitivity to light, and sensitivity to sound.  The VA examiner noted that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The VA examination report notes that the Veteran did not provide any records of work absences, but that the Veteran reported missing a day once every three months from work due to headache pain and that he usually works whether he is "sick or not."  The Veteran reported that he is laid off in the winter.     

Based on the above lay and medical evidence, for the entire increased rating period, the Board finds that the Veteran's headaches have caused characteristic prostrating attacks, but have not caused severe economic inadaptability for any period.  Such symptoms and degree of occupational impairment more nearly approximate the criteria for the 30 percent disability rating under Diagnostic Code 8100.  38 C.F.R. §§ 4.3, 4.7, 4.130.  The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran's headaches have caused severe economic inadaptability at any time.  In the December 2009 written statement, the Veteran contended that his headaches are productive of economic inadaptability.  At the June 2013 Board hearing, the Veteran testified that he had to leave work a couple of days a month because of headaches.

While the Veteran has not maintained full-time employment throughout the appeal period, the Board finds that these periods of unemployment are due to the nature of the Veteran's work as a seasonal construction worker, rather than due to the headaches.  A September 2009 VA treatment record notes that the Veteran was laid off due to lack of work.  A September 2009 VA psychiatric examination report notes that the Veteran works seasonal jobs in construction and is usually laid off due to lack of work around Thanksgiving for four to five months until the following March or April. 

Further, the April 2010 VA treatment record notes that the headaches do not affect the Veteran's daily activities, as he is able to work despite the constant headaches.  The November 2011 VA examination report notes that the headaches do not impact the Veteran's ability to work, and that he is able to work with the headaches.  The Veteran did not produce the requested employment, pay, and leave records that, had he in fact experienced severe economic inadaptability during the rating period, likely would have been reflected by these records.  The May 2014 VA examination report accurately notes that the Veteran did not provide any records of work absences.  The VA examination report notes that the Veteran reported missing a day once every three months from work due to headache pain, but that he usually works whether he is "sick or not."  The Veteran reported that he is laid off in the winter.     

The Board finds that, while the headaches interfere with the Veteran's employment, the evidence of record does not demonstrate severe economic inadaptability.  Based on the above, the Board finds that the Veteran's disability picture has not more nearly approximated the criteria for a 50 percent rating based on symptoms and degree of occupational impairment during any part of the increased rating period.  For these reasons, the Board finds that, for the entire increased rating period, the disability picture more nearly approximates the criteria for a 30 percent rating, based on symptoms and the degree occupational impairment; therefore, a disability rating in excess of 30 percent for the service-connected headaches is not warranted for any part of the increased rating period.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the headaches for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's headaches are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 8100, specifically provide for disability ratings based on the average impairment of earning capacity resulting from headaches involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the Veteran's headaches have been manifested by characteristic prostrating attacks that are not productive of severe economic inadaptability.  These symptoms and degree of occupational impairment are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  During the June 2013 hearing, before a final decision was promulgated by the Board, the Veteran notified the Board that he wished to withdraw his appeal as to the TDIU claim.  The December 2013 Board decision found the appeal as to the TDIU claim to be withdrawn, and dismissed the claim.  The Board decision was final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).  Further at the June 2013 Board hearing and in an October 2014 written statement, the Veteran reported that, while his headaches affected his ability work, he was currently working full-time.  Since the TDIU claim was withdrawn, and during the remainder of the rating period for headaches since the December 2013 Board decision, neither the Veteran nor the evidence has reasserted unemployability due to service-connected disability(ies).   The Board finds that Rice is inapplicable because neither the Veteran nor the evidence has suggested unemployability due to the service-connected disabilities since the December 2013 final Board decision.  In this case, neither the Veteran nor the evidence of record has reasonably raised a new informal or formal claim for TDIU during the rating period following the December 2013 Board decision.  See 38 C.F.R. § 3.157(b)(1) (2014) (providing for informal claims for increase that arise during medical treatment or hospitalization); 38 C.F.R. 
§ 3.155(a) (2014) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought").  

  
ORDER

An increased disability rating for headaches in excess of 30 percent is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


